       Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 1 of 12                  FILED
                                                                             2019 Feb-07 AM 09:52
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

CARTAVIOUS WASHINGTON,               )
                                     )
                                     )
      Plaintiff,                     )       CASE NO.:
                                     )
                                     )
v.                                   )
                                     )
TRANS TEXAS EXPRESS,                 )
INC., ET. AL.                        )
                                     )
                                     )
      Defendants.                    )

                           NOTICE OF REMOVAL

TO: Andrew J. Moak
    Attorneys for Plaintiff
    Shunnarah Injury Lawyers, P.C.
    2900 1st Avenue South
    Birmingham, Alabama 35223


      In accordance with 28 U.S.C. Sections 1332, 1441, and 1146, you are hereby

notified that Defendant Trans Texas Express, Inc. (“TRANS TEXAS”) gives notice

of its removal of Cartavious Washington v. Trans Texas Express, Inc. Civil Action

No. CV-2018-904746, filed in the Circuit Court of Jefferson County, Alabama to

the United States District Court for the Northern District of Alabama, Southern

Division. This removal is proper pursuant to 28 U.S.C. Sections 1332, 1441, and

1446. As grounds for this Notice, TRANS TEXAS states as follows:

                                         1
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 2 of 12




I.    INTRODUCTION AND BACKGROUND:

      1.     This action was originally filed in the Circuit Court of Jefferson

County, Alabama as Civil Action 01-CV-2018-904746. A copy of the Summons

and Complaint were issued to Trans Texas Express, Inc. on August 30, 2018.

(Exhibit 1, Service Information). To date, the State Court file does not show the

date of service on TRANS TEXAS, but, this filing is timely. (See Exhibit 1). Further,

Plaintiff’s Motion to Transfer Venue admits that the Plaintiff has not served Trans

Texas. (Exhibit 2; Pl.’s Motion to Transfer).

      3.     Plaintiff stated that he is an adult resident and citizen of Macon County,

State of Alabama. (Exhibit 2; Compl., ¶ 1.)

      4.     Plaintiff stated that Trans Texas Express, Inc. is a foreign corporation

with its principle place of business in Laredo, Texas. (Compl., ¶ 2.)

      5.     Plaintiff alleges that Pedro H. Fernandez was the driver and/or operator

of a commercial motor vehicle owned and/or leased by Trans Texas Express, Inc.

caused a collision between such vehicle and a vehicle occupied and operated by

Plaintiff on January 31, 2017. (Compl., ¶¶ 5-14.)

      6.     Specifically, Plaintiff assert claims of respondeat superior (Count I),

(id. pp. 5-7), negligent hiring, training, retention, and supervision (Count I), (id. pp.

7-9), negligence per se (Count III), id. pp. 9-12.




                                           2
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 3 of 12




      7.     Plaintiff claims the following legal injuries: suffered serious injuries to

his person attended by great physical pain and mental anguish, and was permanently

injured and disfigured; was caused to incur and in the future will incur large sums of

money for doctor, hospital, drug and other medical expenses in an effort to heal and

cure said injuries; suffered past, present and future lost earnings and lost earning

capacity; suffered permanent diminished ability to earn wages or salary and/or loss

of earnings, and seeks both compensatory and punitive damages. (Compl., ¶ 19.)

      8.     This action concerns alleged personal injuries for the Plaintiff related

to a motor vehicle collision which occurred in Montgomery County, Alabama on

January 31, 2017.

      9.     Defendant Trans Texas Express, Inc. appears solely for the purpose of

filing this Notice of Removal and preserves and reserves all rights, defenses,

exceptions and claims without waiver thereof. TRANS TEXAS pleads improper

service, improper service of process, improper venue, and lack of personal

jurisdiction. Fed. R. Civ. P. 81 (c) (2); Kostelac v. Allianz Glob. Corp. & Specialty

AG, 517 F. App’x 670, 675 (11th Cir. 2013) (“the removal of an action from state

court to federal court does not waive any Rule 12(b) defenses”.).

      10.    Pursuant to 28 U.S.C. Section 1446(a), a copy of all process, pleadings

and orders in the state court action summary are attached as Exhibits 1-2.




                                           3
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 4 of 12




      11.    The United States District Court for the Northern District of Alabama,

Southern Division, has original subject matter jurisdiction of this civil action because

there is complete diversity of citizenship among all properly joined parties pursuant

to 28 U.S.C. Section 1332 and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.    Since the Complaint was originally filed in the

Circuit Court of Jefferson County, Alabama, this District is the proper venue upon

removal in accordance with 28 U.S.C. Section 1441 (a).

II. Statement of the Facts

      12.    On January 31, 2017, at approximately 5:50 p.m., the Ford super cab

truck being operated by Walter O. Griffin, Jr. (“Griffin”) collided with Defendant

Pedro H. Fernandez’s Kenworth’s tractor trailer. (See Exhibit 3; Anderson Aff. and

Attach.; Exhibit 4, Pictures of the Scene of the Accident.) Both were driving on

Interstate 85 Southbound near the Chantilly exit in Montgomery, Alabama when

Griffin merged into the right side of the Trans Texas trailer. (See Id). Pedro H.

Fernandez (“Fernandez”) was driving an 18-wheeler on behalf of Defendant Trans

Texas Express, Inc. (Compl., ¶17.) The collision to the right side of Fernandez’

tractor trailer pushed it over to the left most lane, producing a second collision with

a 3rd vehicle that was also moving southbound in the left-hand lane of Interstate 85.

(Exhibit 5, Accident Report; see also Exhibit 3, Anderson Aff. and Attach.; Exhibit

4, Pictures of the Scene of the Accident.) As a result of the impact from Griffin’s


                                           4
         Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 5 of 12




truck to Trans Texas trailer, the 18-wheeler operated by Fernandez overturned into

the median, lumber was scattered across the median, and a 3rd vehicle, the

Plaintiff’s, also came to rest in the median. (Id.)

III. GROUNDS FOR REMOVAL:

        12.   As plead in the Complaint, Plaintiff is a resident citizen of the State of

Alabama, and, pursuant to the Complaint, resides in the State of Alabama. (Compl.,

¶ 1.)

        13.   Defendants Trans Texas Express, Inc. is not a domestic Corporation of

the State of Alabama, within the meaning of the Judiciary Article of the Constitution

of the United States and the Acts of Congress, creating diversity of jurisdiction in

federal courts in Alabama and governing the removal of causes from state courts to

federal courts on the ground of diversity of citizenship. (Compl., ¶ 2.)

        14.   For purposes of removal, “the citizenship of the defendants sued under

fictitious names shall be disregarded.” 28 U.S.C. Section 1441(a). Rather, in

determining whether diversity of citizenship exists, only the names defendants are

properly considered. Walker v. CSX Transp., Inc., 650 F.3d 1392 (11th Cir. 2011).

Thus the inclusion of fictitious defendants in the Plaintiff’ Complaint does not affect

removability. 28 U.S.C. Section 1441 (a); Greer v. Skilcraft, 704 F.Supp. 1570

(N.D. Ala. 1989).




                                            5
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 6 of 12




      15.    Given the foregoing, there is complete diversity of citizenship among

all parties pursuant to 28 U.S.C. Section 1332.

      16.    It is facially apparent from Plaintiff’s Complaint that the Plaintiff seeks

both compensatory (for bodily injuries inclusive of mental anguish and emotional

distress) and punitive damages that the requisite amount in controversy is satisfied.

Here, under the totality of the circumstances--claims and damages combined, as

alleged in the Original Complaint, Plaintiff would recover more than the sum of

$75,000.00 if he prevails in the lawsuit.

      17.    Where, as here, Plaintiff have not plead a specific amount of damages

in their State Court Complaint, “removal from state court is jurisdictionally proper

if it is facially apparent from the complaint that the amount in controversy exceeds

the jurisdictional amount.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 745

(11th Cir. 2010).

      18.    In cases like this, where the Plaintiff seeks an unspecified amount of

damages, a removing defendant can combine the claims of a Plaintiff and must prove

by a preponderance of the evidence that the Plaintiff, singularly or combined, would

recover more than $75,000.00 if he or she prevailed in the lawsuit. Tapscott v. MDS

Dealer Serv. Corp, 77 F.3d 1353 (11th Cir. 1996).

      19.    A removing defendant may satisfy the above burden by showing either

that (1) it is “facially apparent from the Plaintiff’ pleading itself that the amount in


                                            6
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 7 of 12




controversy exceeds the jurisdictional minimum” or (2) there is “additional evidence

demonstrating that removal is proper.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1061 (11th Cir. 2010).

      20. According to the Supreme Court of the United States, the current burden

of proof standard when adjudicating motions to remand like this one is: “§ 1446 as

part of the Federal Courts Jurisdiction and Venue Clarification Act of 2011 (JVCA),

clarifies the procedure in order when a defendant's assertion of the amount in

controversy is challenged. In such a case, both sides submit proof and the court

decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied.” Dart Cherokee Basin Operating Co.

LLC v. Owens, 135 S. Ct. 547, 554 (2014) (emphasis added).

      20.    In seeking punitive damages against Defendants, the Court can find on

its face that the alleged damages are in excess of $75,000.00. Smith v. State Farm

Fire & Casualty Co., 868 F.Supp.2d 1333, 1335 (N.D. Ala. 2012); Jones v. Hartford

Fire Ins. Co., 2013 WL 550419, at *1 (N.D. Ala. Feb. 7, 2013) (emphasis

made)(“[T]he moment a state court Plaintiff seeks unspecified damages of various

kinds, such as punitive damages, or emotional distress or attorneys’ fees….The

claim automatically is deemed to exceed $75,000.00 and becomes removable under

28 U.S.C. Section 1332); Tucker v. Northbrook Indem. Co., No. 13-1857, 2013 WL

5961095, at *1 (N.D. Ala. Nov. 7, 2013) (emphasis added) (stating that it is


                                         7
         Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 8 of 12




“virtually impossible to demonstrate” that punitive damages allegations are not

asking for recovery beyond $75,000.00).

       21. Further, this District Court has tied out-of-state defendants’ hands by

ordering them to remove within the thirty-day prescription in cases where a plaintiff

alleges punitive damages. Tucker v. Northbrook, 2013 WL 5961095 (N.D. Ala.

2013) (finding the removal untimely given “straightforward prayers for punitive

damages”, and the “clear facial possibility of an award exceeding $75,000 in each

case was an alarm bell…[which] triggered the 30 day removal period”). If not

removed within this period of time, out-of-state defendants will find themselves in

state court. Id.

       21.    This District Court in Alabama has held that a Plaintiff “who wants to

pursue claims against diverse parties in a state court seeking unspecified damages of

various kinds, such as punitive damages . . ., must in [his] complaint formally and

expressly disclaim any entitlement to more than $74,9999.99, and categorically state

that plaintiff will never accept more. Otherwise, a plaintiff will find [himself] in

federal court. . . .” Smith v. State Farm Fire and Casualty Co., 868 F.Supp.2d 1333,

1335 (N.D. Ala. 2012) (emphasis made).

       22.    The Eleventh Circuit allows the district courts to make “reasonable

deductions, reasonable inferences, or other reasonable extrapolations” to determine

if the amount in controversy is met from the face of the pleadings. Pretka v. Kolter


                                          8
         Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 9 of 12




City Plaza II, Inc., 608 F.3D 744, 753 (11th Cir. 2010). This Court has further held

that the district court need not “suspend reality or shelve common sense in

determining whether the face of the complaint . . . establishes the jurisdictional

amount.” Roe v. Michelin N. America, Inc., 637 F.Supp. 2d 995, 999 (M.D. Ala.

2009).

       23.   Here, Plaintiff alleges that TRANS TEXAS is liable for punitive

damages due to the wrongful conduct of Trans Texas’ employee on the day of the

subject accident.

       24.   In addition to seeking punitive damages, Plaintiff seeks damages for

“mental anguish and emotional distress.” (Compl., ¶ 19.) A mental anguish claim is

“reserved to the jury,” and any verdict award is “presumed correct.” See e.g. George

H. Memorial Hospital v. Andrews, 901 So. 2d 714, 725 (Ala. 2004) (finding that

mental-anguish-damages award of $200,000 was not excessive).

       25.   Further, given the extensive list of injuries averred by the Plaintiff in

his Complaint, and then coupled with the mental anguish claim, a reasonable jury,

finding in the Plaintiff favor, would likely render a verdict in excess of the governing

jurisdictional amount. When adding the punitive damages with the other claims and

damages alleged by the Plaintiff, the jurisdictional amount is clearly satisfied by the

Plaintiff.




                                           9
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 10 of 12




      26.    And the evidence shows a major vehicular accident. The pictures from

the accident scene and the overturned vehicles, and the damages to the Trans Texas’

tractor trailer show that significant damage was caused as a result of Walter Griffin’s

truck impacting the right side of Trans Texas’ truck, which pushed it over to the left

lane of I-85 to then overturn on top or in front of Plaintiff’s vehicle. As such, as a

whole, the Plaintiff’s Complaint rang the removal “alarm bell,” given the obvious

punitive damages. Id. Thus, removal is proper here because the Complaint and the

attached evidence shows that the amount in controversy is more than $75,000.

      27.    A copy of the Notice of Removal is being served on the Plaintiff by and

through their attorneys of record and upon the Clerk of the Circuit Court of Jefferson

County, Alabama.

      WHEREFORE, Defendant Trans Texas Express, Inc. serves this Notice and

hereby removes this case pursuant to 28 U.S.C. Sections 1332, 1441, and 1446, and

Plaintiff is notified to proceed no further in this case in the Circuit Court of Jefferson

County, Alabama unless by Order of the United States District Court for the

Northern District of Alabama, Southern Division.

      Respectfully submitted this 6th day of February, 2019.

                                  s/Keri D. Simmssssssss
                                  Keri. D. Simms (ASB-9801-M63K) (SIM042)
                                  Francisco F. Canales (ASB-1976-S21Q) (CAN025)
                                  Attorneys     for    Defendant  Trans   Texas
                                  Transportation, Inc.
                                  Webster Henry Firm, P.C.
                                           10
Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 11 of 12




                      Suite 445 East
                      Two Perimeter Park South
                      Birmingham, Alabama 35243
                      Phone: (205) 380-3480
                      Facsimile: (205) 380-3485
                      Email: Ksimms@websterhenry.com




                              11
        Case 2:19-cv-00226-RDP Document 1 Filed 02/06/19 Page 12 of 12




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CARTAVIOUS WASHINGTON,                  )
                                        )
                                        )
      Plaintiff,                        )    CASE NO.:
                                        )
                                        )
v.                                      )
                                        )
TRANS TEXAS EXPRESS,                    )
INC., ET. AL.                           )
                                        )
                                        )
      Defendants.                       )

                   CERTIFICATE OF FILING AND SERVICE

      I hereby certify that on today’s date, February 6, 2019, I sent a true and correct

copy of the foregoing Notice of Removal along with all attached exhibits to the

following Counsel for all parties to these proceedings and further that there are no

pro se parties:

      Andrew J. Moak
      Attorneys for Plaintiff
      Shunnarah Injury Lawyers, P.C.
      2900 1st Avenue South
      Birmingham, Alabama 35223


                                                 s/Keri D. Simmssssssss
                                                 OF COUNSEL


                                            12
